UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7404


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

NORRIS JUANDRON BROWN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00843-RBH-2)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norris Juandron Brown, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norris Juandron Brown appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We generally review an order granting or denying a

§ 3582(c)(2)    motion    for   abuse     of   discretion.       See    United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).                 We review

de novo, however, a district court’s determination of the scope

of its authority under § 3582(c)(2).            United States v. Dunphy,

551 F.3d 247, 250 (4th Cir. 2009).              Here, because Brown was

sentenced as a career offender, Amendment 782 to the Sentencing

Guidelines, which reduced the offense levels applicable to drug

offenses, did not have the effect of lowering his applicable

Guidelines    range.     We   therefore    affirm   the   district     court’s

order.     We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented      in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                       AFFIRMED




                                     2